PeR Curiam.
The plaintiff’s evidence disclosed he was the only mechanic in the party. While the defendant examined the engine the plaintiff accelerated it. The two changed places. The mechanic was in the act of making the examination and the owner, back under the wheel, accelerated the engine. As the switch was cut off, one of the blades separated from the hub of the fan, striking the plaintiff and causing his injury. The evidence does not disclose how or by what means either party could reasonably foresee such injurious consequences. Hence the judgment of nonsuit was proper and is
Affirmed.